Citation Nr: 9906357	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  94-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island



THE ISSUES

Entitlement to service connection for hypertension, skin 
cancer and shortness of breath as a result of the claimed 
exposure to mustard gas.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the RO.  

In July 1996, the Board remanded the case for additional 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  No competent evidence has been submitted to show that the 
veteran has hypertension due to exposure to mustard gas or 
other disease or injury which was incurred in or aggravated 
by service.

3.  The veteran's claimed exposure to mustard gas during 
service has not been corroborated so as to support his claims 
of service connection for skin cancer and disability 
manifested by shortness of breath.  



CONCLUSION OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for hypertension.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a), 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (1998).  

2.  The veteran is not shown to have skin cancer and a 
disability manifested by shortness of breath due to mustard 
gas exposure or other disease or injury which was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.316 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for hypertension and malignant tumors is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be established on a 
presumptive basis for certain conditions (including chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer (except 
mesothelioma), squamous cell carcinoma, or a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease or acute nonlymphocytic 
leukemia) if, during active military service, the veteran had 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
and subsequently develops the condition.  38 C.F.R. § 3.316 
(1998).  


Hypertension

The veteran's service medical records are not available.  The 
first evidence of hypertension is a VA examination report 
dated in September 1978.  Indeed, a VA examination report 
dated in February 1975 and a VA hospitalization report dated 
in May 1977 show blood pressure readings of 140/84 and 
134/74, respectively.  

Except for the veteran's own contentions, there has been no 
attribution of any current disability manifested by 
hypertension to claimed mustard gas exposure or his period of 
service.  While the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the etiology of a claimed disease.  See Robinette v. 
Brown, 8 Vet.App. 69, 74 (1995); Heuer v. Brown, 7 Vet.App. 
379, 384 (1995); Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992); see also Harvey v. Brown, 6 Vet.App. 390, 393-94 
(1994).  

In the absence of any medical evidence attributing the 
veteran's hypertension to mustard gas exposure or any other 
incident of service, and in the absence of evidence of 
hypertension for many years after service, the Board must 
conclude that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim of 
service connection for hypertension.  

Although the Board has disposed of this claim on a ground 
different from that of the RO; that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


Skin cancer and shortness of breath

The Board finds that the veteran's claims of service 
connection for skin cancer and a disability manifested by 
shortness of breath are plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The veteran alleges that he was 
exposed to mustard gas during training exercises in service; 
this is presumed credible for determining well groundedness.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  There is medical 
evidence of skin cancer and dyspnea-squamous cell carcinoma 
of the skin and various pulmonary diseases may be presumed 
due to mustard gas exposure.  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).  

The veteran contends that he was exposed to mustard gas 
during service and that the exposure caused the disabilities 
at issue.  He alleges that he was exposed to mustard and 
chlorine during gas chamber exercises at Indiantown Gap 
Military Reservation, Pennsylvania, in April 1943.  

Except for the veteran's own contention, there is no 
competent evidence that the veteran was ever exposed to any 
vesicant agents in service.  

In a September 1996 letter, the United States Army Chemical 
and Biological Defense Command stated that they were unable 
to confirm that the veteran had been exposed to mustard gas 
during service.  It was noted that they had no information 
listing the veteran by name.  Further, it was noted that the 
reports showed no information listing Indiantown Gap, 
Pennsylvania, as having used mustard gas for testing.  It was 
surmised that the veteran was describing his gas chamber 
training given during basic training and at other times 
during a soldier's military career.  Such training involved 
tear gas or chlorine.  It was also surmised that the veteran 
might have been describing another training exercise designed 
to teach soldiers to recognize the war gases by their odors.  
It was noted that there was no danger associated with such 
testing.  

In a June 1997 letter to the veteran, John D. Bowen, 
purportedly a genealogical and military history researcher, 
notified the veteran that there was nothing in the history 
about chemical warfare tests at Ft. Indiantown Gap.  He noted 
that there was general gas chamber and gas mask training at 
Ft. Indiantown Gap during World War II and the Korean period.  
He also shared that, when he was in the service, "drops" of 
mustard "gas" had been placed on service members' arms and 
caused blisters.  

There is no medical evidence attributing the veteran's 
pulmonary complaints to mustard gas exposure or any other 
incident in service.  The only evidence discussing the 
etiology of the veteran's pulmonary problems is a February 
1997 VA examination report.  That report shows a history of 
exposure to mustard and chlorine gases, but shows a diagnosis 
of chronic obstructive pulmonary disease secondary to heavy 
smoking.  

The Board notes that a report of a June 1998 VA examination 
of the veteran's skin indicates that he had had squamous and 
basal cell carcinomas of the skin.  The examiner stated that 
the veteran's skin conditions, including the previous 
cancers, were aggravated by his ultraviolet light exposure 
and blistering sunburns while in the military.  The examiner 
later provided a statement to the effect that the discussion 
of the veteran's ultraviolet light exposure and blistering 
sunburns was the history provided by the veteran.  However, 
he added that there was no corroborating documentation 
supporting such a history.  

The first evidence of skin cancers and pulmonary complaints 
was many years after service.  Except for the veteran's 
uncorroborated statements, there is no credible evidence to 
verify that the veteran had been exposed to mustard gas in 
service.  In the absence of credible evidence corroborating 
the veteran's allegation and any competent evidence 
attributing the veteran's skin cancer and shortness of breath 
to any corroborated incident in service, the Board finds that 
the preponderance of the evidence is against the claims of 
service connection.  



ORDER

As a well-grounded claim of service connection for 
hypertension has not submitted, the appeal is denied.  

Service connection for skin cancer and a disability 
manifested by shortness of breath is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

